Citation Nr: 0810825	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-37 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to a compensable rating for hepatitis.

3.  Entitlement to an increased rating for a right clavicle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran; Wife of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1981 to March 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In the July 2004 rating decision, 
the RO denied increased (compensable) ratings for residuals 
of a right clavicle fracture and hepatitis.  In addition, the 
RO also denied applications to reopen claim for service 
connection for a back disability and bilateral hearing loss.  
The veteran perfected appeals regarding these four claims.

In a December 2006 rating decision, the RO granted service 
connection for bilateral hearing loss and increased the 
rating of the right clavicle disability to 10 percent, as of 
the date of increased rating claim.  Regarding the claim for 
service connection for bilateral hearing loss, as the veteran 
has not appealed the rating or effective date assigned for 
this disability, this represents a complete grant of the 
veteran's appeal in regard to this claim.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Regarding the claim 
for an increased rating for the right clavicle disability, 
the veteran has not been granted the maximum benefit allowed 
and is presumed to be seeking a higher evaluation; the claim 
is still active. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  At the time of the hearing, upon request, the 
Board held the record open until January 10, 2008 for the 
submission of additional evidence.  No additional evidence 
was submitted.  

The reopened claim for service connection for a back 
disability (as the result of the instant Board decision) and 
the claim for an increased rating for the right clavicle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in a June 1989 rating decision.  

2.  Since the June 1989 rating decision denying service 
connection for a back disability, VA has received relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
for hepatitis has been obtained.

4.  The preponderance of the evidence of record indicates 
that the veteran's hepatitis is currently not symptomatic.


CONCLUSIONS OF LAW

1.  The June 1989 rating decision is final regarding service 
connection for a back disability.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

2.  Since the June 1989 rating decision denying service 
connection for a back disability, new and material evidence 
has been received in the form of additional service medical 
records; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(c) (2007).

3.  The criteria for a compensable rating for hepatitis have 
not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.114, 
Diagnostic Code 7345 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Regarding reopening the claim for service connection for a 
back disability, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim for service connection for 
a back disability that is being addressed, there is no reason 
to address VCAA's duties to notify and assist on this matter.  
The reopened claim is further addressed in the remand 
appended to this decision.

Regarding the increased rating claim for hepatitis, the Board 
finds that VA has substantially met these duties with regard 
to the claim adjudicated on the merits in this decision and 
that any error is non-prejudicial.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The veteran was provided a VCAA notification letter in May 
2004 regarding the claim for an increased rating for 
hepatitis.  This notice substantially fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim for an increased 
rating; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claim.  

The Board is aware of the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Regarding the claim for an increased rating for 
hepatitis, service connection has already been established.  
Although the veteran was provided notice that satisfied the 
content requirements under Dingess in April 2007, this letter 
was not provided as a separate notification letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
the claim for an increased rating is denied, and a uniform 
rating remains in effect, there is no prejudice to the 
veteran with any potential deficiency regarding notice of the 
applicability of effective date of award provisions.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letter of record 
does not contain the level of specificity set forth in 
Vazquez-Flores.  The presumed error raised by such defect, 
however, is rebutted because of evidence of actual knowledge 
on the part of the veteran, and other documentation in the 
claims file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board notes that the May 2004 letter 
listed types of evidence that would help VA make a decision.  
The veteran was specifically informed, that if he had not 
recently been examined or treated by a doctor and he could 
not submit other evidence of increased disability, the 
veteran could submit his own statement.  He was informed that 
such a statement should completely describe his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by the 
disability.  In addition, in the November 2007 Board hearing, 
the veteran and his representative discussed his hepatitis 
symptoms, with the veteran indicating that the adverse 
symptom was more severe and longer lasting colds and noting 
that hepatitis had affected him adversely over time.  
Significantly, the Court noted in Vazquez-Flores that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Based on the May 2004 letter and 
the demonstration of actual knowledge, the Board finds that 
first and fourth requirements of Vazquez-Flores are 
substantially satisfied.

Additionally, as noted above, the veteran asserted that he 
was affected adversely by the disability; the veteran's 
representative, however, noted during the hearing that the 
veteran was not experiencing liver symptoms at the time.  
Based on the veteran's lay assertions of effects of the 
service-connected disability on employability and daily life, 
the Board does not find that the second element discussed in 
Vazquez-Flores (if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life) is 
applicable, and no further analysis in that regard is 
necessary.

Finally, the rating criteria for rating chronic liver disease 
without cirrhosis was included in the statement of the case, 
and, as part of an April 2007 letter, the veteran was 
notified that, depending on the disability involved a rating 
from 0 to 100 percent would be assigned and that VA uses a 
schedule for rating disabilities.  The veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2004 letter was issued before the August 2004 rating 
decision on appeal; and, thus, the notice was timely.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes all 
private and VA medical records identified by the veteran as 
relevant to his claim.  The RO also afforded the veteran a VA 
examination in December 2005.  After review of the 
examination report, the Board finds that this examination 
report is adequate for rating purposes.  Notably, the veteran 
denied any current hepatitis symptoms other than recurrent 
colds.  The veteran's representative has argued that liver 
function tests should be conducted.  Review of the December 
2005 VA examination report indicates that liver function 
tests were conducted, and that the results returned as 
normal.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for an increased rating for hepatitis.  Adjudication of 
the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Back Disability: Factual Background, Legal Criteria and 
Analysis

The veteran contends that he has a back disability 
attributable to service.  In a June 1989 unappealed rating 
decision, the RO denied service connection for a back 
disability.  The June 1989 rating decision, therefore, became 
final.  See 38 U.S.C.A. § 7105.

In November 2003, the veteran filed to reopen the claim.  In 
the July 2004 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim.  In a November 2005 statement of the case, the RO 
indicated that the June 1989 rating decision was made on less 
than complete service medical records.  The RO noted that the 
veteran had submitted additional service medical records.  
Based on these additional service medical records the RO 
reopened the claim, and scheduled the veteran for a VA 
examination.  See 38 C.F.R. § 3.159.  The Board further notes 
that, regardless of the RO's action regarding reopening the 
veteran's claim, the Board must independently address the 
issue of reopening the previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When, however, if at any time after VA 
issues a decision on a claim, VA receives or associates with 
the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the 
claim, notwithstanding the provision of paragraph (a) of 
38 C.F.R. § 3.156.  See 38 C.F.R. § 3.156(c).  

As found by the RO, relevant official service department 
records have been added to the record.  Thus, the Board finds 
that new and material evidence has been received.  There is 
no need to further consider whether other new and material 
evidence has been obtained.  The claim is reopened.

The Board defers further adjudication of the claim pending 
additional development, which is addressed in the remand 
following this decision.



Hepatitis: Factual Background, Legal Criteria and Analysis

Historically, the veteran received in service treatment for 
hepatitis.  A July 1989 rating decision granted service 
connection for history of hepatitis, and assigned a non-
compensable evaluation.

The veteran filed his increased rating claim in November 
2003.  His private and VA treatment records do not reflect 
any complaint or treatment for hepatitis symptoms.  On VA 
examination in December 2005, the veteran reported that the 
current symptoms of hepatitis was that when he gets a cold, 
the cold is three to four times worse than that of a 
"normal" person and that they usually last longer than that 
of a normal person.  The veteran reported that the cold 
occurred once a year.  He denied any significant abdominal 
pain, nausea, vomiting, hematemesis, melena, or peripheral 
edema.  He also denied any functional impairment from 
hepatitis on household activities or work.  Following 
examination and laboratory testing, the examiner diagnosed a 
history of non-A, non-B hepatitis with normal liver function 
tests.  The examiner found that the current exam was negative 
for residuals.

At the November 2007 Board hearing, the veteran reported 
similar symptoms, but the representative indicated that he 
thought there should be a liver function test performed.  As 
indicated above, liver function tests conducted in December 
2005 were normal.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
Court held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Diagnostic Code 7345, located in 38 C.F.R. § 4.114, provides 
ratings for chronic liver disease without cirrhosis, 
including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, and drug-induced hepatitis, but 
excludes bile duct disorders and hepatitis C.  Chronic liver 
disease that is nonsymptomatic is rated as noncompensable (0 
percent).

Chronic liver disease with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at  
least one week, but less than two weeks, during the past 12-
month period, is rated 10 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period, is rated 40 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12- month period, but not occurring constantly, is 
rated 60 percent disabling.  

Chronic liver disease with near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain), is 
rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7345 provides that sequelae, such 
as cirrhosis or malignancy of the liver, is to be rated under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for rating under Diagnostic Code 
7354 and under a diagnostic code for sequelae.  (See 38 
C.F.R. § 4.14).  Note (2) provides that, for purposes of 
rating conditions under Diagnostic Code 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Note (3) provides that hepatitis B infection must 
be confirmed by serologic testing in order to rate it under 
Diagnostic Code 7345.  38 C.F.R. § 4.114.

The Board finds that the veteran's hepatitis does not warrant 
a compensable rating for any time during the appeal period.  
The December 2005 examination, following examination and 
laboratory testing, indicated that the veteran's non-A, non-B 
hepatitis treated in service was asymptomatic with liver 
function tests being normal.  There is no evidence in the 
veteran's treatment records showing any current residuals.  
The veteran has not indicated that he has any symptoms 
related to hepatitis contained in the rating criteria, and 
has not alleged any incapacitating episodes.  The Board is 
aware that the veteran contends that hepatitis has caused his 
colds to last longer and to be more severe, but finds that 
this does not provide a basis for granting a compensable 
rating for hepatitis under the applicable codes.  A 
compensable schedular rating is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record lacks 
evidence that the veteran's hepatitis have markedly 
interfered with his ability to work or necessitated frequent 
hospitalization.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for a compensable rating for the service-
connected hepatitis is denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disability is 
reopened.  The appeal is granted to this extent only.

Entitlement to an increased rating for hepatitis is denied.




REMAND

In the instant decision, the Board reopened the claim for 
service connection for a back disability.  Subsequent to 
finding new and material evidence had been received, the RO 
scheduled the veteran for a VA examination in which the 
examiner provided an opinion regarding whether the veteran 
had a back disability due to service.  The veteran underwent 
this examination in December 2005.  The examiner reported 
pertinent details from service medical records and post-
service records.  The examiner diagnosed degenerative disk 
disease of the lumbar spine with limitation of motion 
secondary to pain.  He highlighted that the claims file 
documents showed that the veteran had a low back injury in 
1984 (during service) and that the discharge examination 
revealed that the veteran had mild scoliosis.  He also noted 
that February 1988 was normal with a normal X-ray.  The 
examiner highlighted that the veteran worked in construction, 
which entailed heavy lifting.  The examiner reported that it 
was difficult to ascertain when the significant injury to the 
back occurred and where, since there was a paucity of medical 
information of chronic back complaint and pain from 1989 to 
2001.  He opined, therefore, that he was unable to resolve 
whether the veteran had a back disability due to service 
without resort to speculation.

In his testimony before the Board, the veteran reported that 
he worked for a construction company, but as a salesperson.  
The veteran and his wife also testified that he has had back 
pain since discharge from service.  In order that the present 
appeal may be decided on the basis of a non-speculative 
medical opinion, the Board finds that a remand is necessary 
in order that an additional VA examination may be provided.  

In the December 2005 VA examination, the examiner also 
evaluated the veteran's service-connection right clavicle 
disability.  During the November 2007 Board hearing, the 
veteran reported that his disability had increased in 
severity, including increased limitation of motion and pain.  
In the examination to be obtained upon remand, therefore, the 
examiner should also evaluate the veteran's right clavicle 
disability.

On remand, the veteran should be provided corrective VCAA 
notice which complies with the Court's recent holding in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided corrective 
notice on his increased rating claim consistent 
with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In particular, he should be 
advised as follows:
	a)  to submit medical or lay evidence 
demonstrating a worsening or increase in severity 
of his right clavicle disability and the effect 
that worsening has on his employment and daily 
life; and 
     b)  notice of the schedular criteria for 
evaluating right clavicle disability under 
Diagnostic Codes 5200 through 5203.

2.  Associate with the claims folder all clinical 
records from the Martinsburg VA Medical Center 
since July 2004.

3.  The veteran should be scheduled for a VA 
orthopedic examination.  The claims file should be 
sent to the examiner.

Following the review of the relevant evidence in 
the claims file, to include the service medical 
records, the clinical examination and any tests or 
diagnostic studies deemed necessary, the examiner 
should provide an answer to the following:

Is it at least as likely as not (50 percent or 
greater probability) that the veteran has a back 
disability that began during service or is 
causally linked to any incident of active duty or 
a finding recorded in the service medical records?  
The examiner is requested to discuss the 
significance of in-service treatment for low back 
pain and the finding of mild scoliosis first 
demonstrated in service, the report of back pain 
and negative clinical findings during the February 
1988 VA examination, the description of recurrent 
episodes of back pain since service by the veteran 
and his spouse, the post-service occupational 
history of the veteran and the current diagnoses.

The examiner is advised that the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  More likely and as likely support the 
causal relationship; less likely weighs against 
the claim.

The examiner should also evaluate the severity of 
the veteran's right clavicle disability.  In 
determining the current severity of the 
disability, the examiner should complete a range 
of motion study for the right arm.  The examiner 
should state whether it is at least as likely as 
not that there is any additional functional loss 
(i.e., additional loss of motion) of the right arm 
due to pain or flare-ups of pain supported by 
adequate objective findings, or additional loss of 
motion due to weakness on movement, excess 
fatigability, incoordination, or any other 
relevant symptom or sign.  The examiner should 
also determine whether there is any impairment of 
the clavicle, or recurrent dislocations of the 
scapulohumeral joint. 

The examiner is requested to provide a rationale 
for any opinion provided.  If the clinician is 
unable to answer any question presented without 
resort to speculation, he or she should so 
indicate.

4.  Thereafter, readjudicate the veteran's claims.  
If any benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with a supplemental statement of the 
case.  An appropriate period of time should then 
be allowed for a response, before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


